DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.


Response to Amendment
	This office action is responsive to applicant’s remarks received on June 23, 2022. Claims 1-20 remain pending.


Response to Arguments
Applicant’s arguments with respect to the amended claims filed on June 23, 2022 have been fully considered but they are not persuasive.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 14
	“said observer” should be changed to: -- said human observer --
2.	 In Claim 1, line 15
“said emergency condition” should be changed to: -- said emergency conditions --
3.	 In Claim 1, line 16
	“said audio processor” should be changed to: -- said audio processor subsystem --
4.	 In Claim 1, line 17
	“said emergency condition” should be changed to: -- said emergency conditions --
5.	 In Claim 1, line 18
	“said audio processor” should be changed to: -- said audio processor subsystem --
6.	 In Claim 1, line 20
“said observer” should be changed to: -- said human observer --
7.	 In Claim 1, line 20
“said emergency condition” should be changed to: -- said emergency conditions --
8.	 In Claim 1, line 21
     	“said observer” should be changed to: -- said human observer --
9.	 In Claim 1, lines 21-22
	“said emergency condition” should be changed to: -- said emergency conditions --
10.	 In Claim 7, lines 1-2
“said processor/driver” should be changed to: -- a processor/driver --
11.	 In Claim 7, lines 2-3
	“confirmation keyword” should be changed to: -- confirmation keywords --
12.	 In Claim 8, line 2
     	“said appropriate clients” should be changed to: -- appropriate clients --
13.	 In Claim 9, lines 6-7
	“at least one of the emergency notification messages” should be changed to: -- at least one emergency notification message --
14.	 In Claim10, lines 2-3
	“said microphone output” should be changed to: -- a microphone output --
15.	 In Claim 11, line 15
“audio processor” should be changed to: -- audio processor subsystem --
16.	 In Claim 11, line 17
	“said observer” should be changed to: -- said human observer --
17.	 In Claim 11, line 18
     	“said emergency condition” should be changed to: -- said emergency conditions --
18.	 In Claim 11, line 19
     	“said audio processor” should be changed to: -- said audio processor subsystem --
19.	 In Claim 11, line 23
      “said observer of said emergency condition” should be changed to: -- said human observer of said emergency conditions --
20.	 In Claim 11, line 24
     	“said observer of said emergency condition” should be changed to: -- said human observer of said emergency conditions --
21.	 In Claim 15, line 2
	“said appropriate clients” should be changed to: -- appropriate clients --
22.	 In Claim 16, lines 6-7
“the emergency notification messages” should be changed to: -- an emergency notification message --
23.	 In Claim 17, lines 2-3
	“said microphone output” should be changed to: -- a microphone output --
24.	 In Claim 18, line 13
“said microphone output” should be changed to: -- a microphone output --
25.	 In Claim 18, line 22
	“said observer” should be changed to: -- said human observer --
26.	 In Claim 18, line 23
     	      “said emergency condition” should be changed to: -- said emergency conditions --
27.	 In Claim 18, line 24
     	“said audio processor” should be changed to: -- said audio processor subsystem --
28.	 In Claim 18, line 27
      “said emergency condition” should be changed to: -- said emergency conditions --
29.	 In Claim 18, line 28
     “said audio processor” should be changed to: -- said audio processor subsystem --
30.	 In Claim 18, line 31
	“said observer of said emergency condition” should be changed to: -- said human observer of said emergency conditions --
31.	 In Claim 18, line 32-33
“said observer of said emergency condition” should be changed to: -- said human observer of said emergency conditions --


Response to Amendment
 	This office action is responsive to the applicant’s remarks received June 23, 2022.  Claims 1-20 have been fully considered and are persuasive. 


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed June 23, 2022. Claims 1-20 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claims 1-20 uniquely identify the distinct features of a smart speaker system.
The closest prior art made of record is Rose et al. (US 20190020762 A1), Rasmussen et al. (US 20160373909 A1), Zhang et al. (US 20150340049 A1) and Fountaine (US 20180325469 A1).
The cited reference (Rose) teaches wherein a device includes a processor and storage accessible to the processor. The storage bears instructions executable by the processor to parse content of a message and determine, based on the parsing of content of the message, whether to provide a notification using the device. The instructions are also executable by the processor to provide the notification responsive to a determination, based on the parsing of content of the message, to provide the notification using the device.
The cited reference (Rasmuswsen) teaches wherein a device comprising includes a housing and a plug adapter configured to engage a wall outlet to receive power from the wall outlet and retain the device against a wall with respect to the wall outlet. The device includes one or more speakers, one or more wireless transceivers for communicating over a wireless network, and one or more microphones. The device also includes an audio processing device and a processing unit. The audio processing device is configured to receive audio from the one or more microphones and detect voice commands. The processing unit is configured to, in response to the voice commands, trigger one or more of audio playback and a two-way voice call.
The cited reference (Zhang) discloses providing acoustic echo cancellation in a closely-coupled microphone/speaker system. A speaker may produce an audible signal from a reference signal, which may be captured with a microphone. Full band cancellation (FBC) may modify the captured signal to suppress an echo of the reference signal caused by a direct acoustic path between the microphone and speaker. FBC may include a fixed filter and an adaptive filter. The fixed filter may modify the captured signal based on the reference signal. The adaptive filter may automatically adapt based on the captured signal and the reference signal. If a comparison of a performance of the adaptive filter and the fixed filter is above a threshold, then the fixed filter may be updated based on the adaptive filter. Subband acoustic echo cancellation may generate an output signal that suppresses residual echoes of the reference signal based on the modified signal.
The cited reference (Fountaine) teaches a method, a device, a system and/or a manufacture of voice controlled assistance for monitoring adverse events of a user and/or coordinating emergency actions such as caregiver communication. In one embodiment, a system includes an assistance device coupled to a voice controlled assistance server over a network. The assistance device includes a memory including computer-executable instructions that when executed, upon an event such as sensing the presence of the user, generates a verbal status query to the user usable to determine an event of concern and/or an adverse event related to the user, such as a negative response or non-response event that may require initiation of an emergency action. The system may further include one or more sensing pods to gather a response and/or establish communication with of the user within a caregiving environment, a scheduling server to streamline interaction with the voice controlled assistance server, one or more devices (of the user, the caregiver, and/or the emergency service), and an emergency server for providing a specialized emergency assistance upon determination of the adverse event. 
The cited references fails to disclose a speaker enclosure for use proximate to a human observer tasked with reporting emergency conditions; b) a loudspeaker supported at least partially within said speaker enclosure; c) a microphone supported within said speaker enclosure; d) a server operable to communicate over a communication network; e) a communication module within said speaker enclosure and including a communication link between said speaker enclosure and said server; f) a visual display supported at least partially within said speaker enclosure; and g) an emergency flasher supported at least partially within said speaker enclosure; h) an audio processor subsystem within said speaker enclosure operable to parse voice audio; i) operability to: i) initially receive a voice notification via said microphone from said observer of [[an]] said emergency condition; ii) parse said voice notification in said audio processor; iii) generate a confirmation message regarding said emergency condition in said audio processor; iv) transduce said generated confirmation message into audible output via said loudspeaker back to said observer of said emergency condition; and v) receive a voice confirmation from said observer of said emergency condition via said microphone. As a result, and for these reasons, Examiner indicates Claims 1-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677